Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00572-CV

                                          Jose Luis RAMOS,
                                               Appellant

                                                    v.

              STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                                   Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2013CVQ001953 D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 19, 2014

MOTION TO REMAND GRANTED; SET ASIDE AND REMANDED

           Appellant has filed an agreed motion stating the parties have fully resolved and settled all

issues in dispute. Appellant asks that we remand the case to the trial court for rendition of

judgment in accordance with the settlement agreement. The motion does not recite any agreement

of the parties as to costs.

           We grant the motion. The judgment of the trial court is set aside without regard to the

merits and the case is remanded to the trial court for rendition of judgment in accordance with the
                                                                                  04-14-00572-CV


parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). All costs of this appeal are taxed against

appellant. See TEX. R. APP. P. 42.1(d).


                                                PER CURIAM




                                              -2-